United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3439
                         ___________________________

                                   Robert S. Young

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                    Mark E. Broaddus; Chuhak & Tecson, P.C.

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                              Submitted: May 7, 2014
                               Filed: May 22, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

      Robert Young’s state-court action alleging that defendants had engaged in legal
malpractice was removed to federal court based on diversity jurisdiction. After
Young failed to identify an expert witness by the date specified in the district court’s1
scheduling order, the court denied Young’s motion for additional time in which to
identify an expert witness and dismissed the action with prejudice for failure to
prosecute, pursuant to Federal Rule of Civil Procedure 41(b). On appeal, Young
argues that the court abused its discretion in dismissing the case.

       We conclude that the district court did not clearly err in finding that Young had
willfully disobeyed its scheduling order and that it did not abuse its discretion in
denying Young’s motion for additional time to identify an expert and in dismissing
his case for failure to prosecute. Although Young had ample notice of the need to
identify an expert, he neither did so nor sought additional time to do so before the
scheduling-order deadline passed. Moreover, he failed to show good cause for
modifying the scheduling order or to show that his failure to comply with the order
was accidental or involuntary. The scheduling order informed him that no witness
would be allowed if not timely identified; and without an expert witness, he could not
prevail on his legal-malpractice claim. See Bradford v. DANA Corp., 249 F.3d 807,
809 (8th Cir. 2001) (district court retains discretion as to whether to grant motion to
modify scheduling order; moving party must first make requisite showing of good
cause; where record clearly demonstrates that plaintiff made only minimal efforts to
satisfy order’s requirements, plaintiff’s actions do not satisfy good cause standard);
Hunt v. City of Minneapolis, Minn., 203 F.3d 524, 527-29 (8th Cir. 2000) (Rule 41(b)
dismissal reviewed for abuse of discretion; factual finding of willfulness reviewed for
clear error; court’s finding that plaintiff willfully disobeyed court order requires only
that he acted intentionally as opposed to accidentally or involuntarily; upholding
dismissal with prejudice where lesser sanction would have left plaintiff unable to
prove claims).



      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.

                                          -2-
The judgment is affirmed. See 8th Cir. R. 47B.
               ______________________________




                            -3-